DISSENTING OPINION
Shown, Judge:
This suit against the United States was brought at Honolulu, Hawaii, and there tried. The plaintiff herein seeks to recover certain customs taxes claimed to have been illegally exacted on a shipment of merchandise from Guam.
According to the writer’s understanding there never heretofore has been any kind of tariff upon merchandise shipped from Guam to other parts of this country. Assuming that the Constitution, including the uniformity clause and the clause preventing preferences to particular ports, has never been extended to Guam, Congress would have the right to tax with a tariff duty merchandise shipped from Guam to other parts of this country. However, the question here is not a question of power but a question of intent to take this unusual course. It should not be done by indirection, or narrow construction, when it was so easy, by the use of direct words mentioning specifically merchandise shipped from Guam, for Congress to accomplish that result.
The language claimed to do so by the majority opinion can be given full effect as applying it to merchandise shipped from the Philippines to other parts of this country, upon which we understand tariffs have usually been laid with certain partial or complete exemptions, without affecting merchandise from Guam. The whole or partial exemptions spoken of would seem to refer to such Philippine merchandise. There *206is a marked difference between never having taxed at all a class of objects and exempting in whole or in part particular objects from a taxed class. We do not speak of an exemption from something which does not exist.
In such circumstances, and keeping in mind, as we always must, the universal rule that the citizen is never taxed unless the language of the taxing statute certainly and definitely includes his property, it seems safer to say here that Congress did not intend a radical change in previous policy by the language used.
Such conclusion is in strict conformity with the principle of DeLima v. Bidwell, 182 U. S. 1. There it was held that, in the absence of a statute directly taxing it, merchandise shipped from Puerto Rico to New York was not taxable under our general tariff because Puerto Rico was not a foreign country, but part of this country.
It is certainly doubtful whether the language relied on by the majority was intended to cover this merchandise shipped from Guam and, in spite of some recent departures by lower courts, the legal rule still obtains that all questions of doubtful construction are to be resolved in favor of the importer.
Judgment should issue in favor of the plaintiff for the amount of taxes taken.